DETAILED ACTION
This action is in response to the amendment filed on 2/5/2021 which was filed in response to the Advisory Action dated 12/11/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi et al (JP 2013213181A) in view of Teranishi et al (US Patent 6,511,753).
Regarding claims 1, 2, 12, and 15, Hozumi teaches organic/inorganic transparent hybrid films, and a process for producing them [0001].  More particularly, the invention relates to an organic/inorganic transparent film that is obtained by coating a precursor solution prepared by cohydrolysis and polycondensation of an organosilane and a metal alkoxide in a solution containing an organic solvent, water and a catalyst onto the surface of a solid comprising a substrate such as a metal, a metal oxide film, a metal oxide, an alloy, a semiconductor, a polymer, a ceramics, a glass, a resin, a wood, a paper or a fiber to form a transparent film of improved adhesion, simultaneously with volatilization of the solvent, while controlling the mobility of functional groups derived from the organosilane on the surface of the transparent film, and that allows the surface of the substrate to have a variety of improved properties such as water repellency/oil repellency, ability of liquid droplets to roll off, anti-fingerprint properties, defogging properties, corrosion resistance and durability, and a process for producing the same [0001]. In one embodiment, the organosilane is represented by formula (B): R1R2-Si-R3nR43-n where n is equal to 1, 2, or 3, R1 stands for a hydroxyl group, a vinyl group, an alkyl chloride group, an amino group, an imino group, a nitro group, a mercapto group, an epoxy group, a carbonyl group, a methacryloxy group, an azido group, a diazo group or a benzopheny group and a derivative thereof, R2 stands for an alkylene group having 1 to 15 carbon atoms, R3 stands for an alkyl group having 1 to 6 carbon atoms, and R4 
    PNG
    media_image1.png
    85
    400
    media_image1.png
    Greyscale
 wherein Ra represents the first hydrocarbon chain-containing group, wherein Za1 represents the first hydrocarbon chain-containing group, the second hydrocarbon chain-containing group or -O- group, wherein Ra and Za1 may be the same or different when Za1 is the first hydrocarbon chain- containing group, and wherein Ra and Za1 may be the same or different when the transparent film comprises a plural number of formulae (1)). According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 
Hozumi further discloses that the metal alkoxide is represented by formula (C): M(R1)n where n is equal to 1, 2, 3 or 4, M stands for a metal element Al, Ca, Fe, Ge, Hf, In, Si, Ta, Ti, Sn, or Zr, and R stands for an alkoxy group having 1 to 15 carbon atoms [0016] [0022]. Examiner’s note: Hozumi’s metal alkoxide as represented by formula (C) corresponds to the claimed structure (B) represented by formula (2) (wherein the transparent film comprises a structure (B) represented by formula (2) below: [Chemical Formula 2] 
    PNG
    media_image2.png
    95
    397
    media_image2.png
    Greyscale
 wherein Rb1 represents the second hydrocarbon chain-containing group, hydroxy group or -O- group, wherein Zb1 represents the second hydrocarbon chain-containing group, hydroxy group or -O- group, wherein Rb1 and Zb1 may be the same or different when each of Zb1 and Rb1 is the second hydrocarbon chain-containing group, wherein M represents Al, Fe, In, Ge, Hf, Si, Ti, Sn, Zr or Ta, and wherein n represents an integer of 0, 1 or 2 according to the kind of M) (The transparent film according to claim 1, wherein M is Si in the formula (2) – claim 15).
The organosilane and metal alkoxide can be mixed together at any molar ratio of 1:0.1 or more and preferably 1:0.1 to 100 [0016] [0045]. Examiner’s note: the aforementioned molar ratio appears to be the metal alkoxide/organosilane ratio based on the molar ratios listed in Tables 1, 5, and 7 of Hozumi (wherein an abundance ratio of the structure (B) to the structure (A) as structure (B)/structure (A) is not less than 8 ° or less [pg 14, Table 1] [pg 17, Table 5].
Hozumi is silent with regard to a specific embodiment having a film thickness not less than 6 nm and not more than 50 nm. Hozumi is silent with regard to the pencil hardness of the film. Hozumi is silent with regard to an embodiment meeting both the claimed abundance ratio and a contact angle hysteresis to water of not more than 5.10.
Teranishi discloses a water repellent product comprising a water repellent film formed on a surface of a base substrate such as glass, ceramic, plastic, metal or the like [Col 1, line 14-17]. The invention is a process for producing a product coated with a water repellent film which comprises applying on a base substrate a coating liquid containing a silicon alkoxide (A), a fluoroalkyl group-containing silane compound (B) and an acid (C) dissolved in a solvent and drying [Col 2, lines 54-59]. The hardness of the film tends to become low if the thickness of the water repellent film is too thick, and the durability of the film tends to become low if it is too thin [Col 5, lines 57-60].  Therefore, preferred thickness of the water repellent film is preferably 5-200 nm, preferably still 5-100 nm and more preferably 5-50nm [Col 5, lines 60-62].
Hozumi and Teranishi are analogous because both disclose silicon-based water repellent films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of Hozumi’s hybrid film to a range of 5 to 50 nm (wherein the thickness of the transparent film is not less than 6 nm and not more than 50 nm) (The transparent film according to claim 1, wherein the thickness is not less than 8 nm and not more than 40 nm – claim 2) (A substrate comprising the transparent film according to claim 1 on the substrate – claim 12).  One of ordinary skill in the art would have been motivated to adjust the thickness to this range because this would result in sufficient hardness and durability of the film as disclosed by Teranishi and as desired by Hozumi. As disclosed above, Hozumi discloses that the film thickness can be controlled between 10 nm and 10,000 nm depending on a molar concentration of the organic solvent relative to a concentration of the organosilane and metal alkoxide in the precursor solution [0016] [0024] [0030] [0041].
As to the pencil hardness of the transparent film, the examiner notes that the prior art generally teaches the claimed invention (the transparent film of claim 1) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior  In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  The Examiner notes that the prior art discloses a similar structural unit for the polysiloxane as the present invention (see above for how Hozumi meets claimed structures (A) and (B)) having the same thickness. More specifically, the Examiner notes that Hozumi’s compositions are either the same or similar to those disclosed in the present invention. Examples 1-5 of the present invention discloses active components hexyltriethoxysilane, octyltriethoxysilane, or decyltriethoxysilane with tetraethoxysilane blended with ethanol and HCI and spin coated onto a glass substrate ([0138-0139] of original specification). Hozumi discloses using tetramethoxysilane (TMOS) with the same organosilane components blended with ethanol and HCI and spin coated onto a glass substrate [0044] [Table 1] [0062] [Table 5]. Hozumi also discloses TEOS (tetraethoxysilane) as a potential metal alkoxide [0028]. The Examiner notes that Examples 1-5 of the present invention display a pencil hardness of 5H or higher [Table 1]. This provides evidence that Hozumi’s embodiments having the same composition (i.e., TEOS with hexyltriethoxysilane, octyltriethoxysilane, or decyltriethoxysilane with an overlapping abundance/molar ratio) and same thickness would display the same pencil hardness as in Examples 1-5 of the present invention. Since the prior art encompasses a film formed from the same composition (i.e., TEOS with hexyltriethoxysilane, octyltriethoxysilane, or decyltriethoxysilane with an overlapping abundance/molar ratio) and having the same thickness as the present invention and the hardness (pencil hardness) of the film would be expected to be a function of the composition of the film and its thickness, the examiner believes the claimed properties are either anticipated or 
Alternatively, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in hardness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II. Hozumi discloses that the hardness of the film can be arbitrarily adjusted by adjusting the content of the organosilane [0041] and Teranishi discloses that the hardness of the film is dependent on its thickness (see above).
Regarding the claimed contact angle hysteresis to water of not more than 5.10, the Examiner notes that Hozumi discloses an embodiment (Example 8) wherein a mixture of two organosilanes and a metal alkoxide is used to form the film [0062-63] [Table 5]. More specifically, in one embodiment of Example 8 the first organosilane is decyltriethoxysilane, the metal alkoxide is tetramethoxysilane, the metal alkoxide/organosilane 1 molar ratio is 7.4 (i.e., the abundance ratio) and the hysteresis to water is 2.90 C [pg 10, Table 5]. The hysteresis decreases from 10.7 to 9.3 degrees when the molar ratio increases from 7 to 8 using only decyltriethoxysilane and TMOS [0045] [Table 1]. Therefore, a PHOSITA would expect the hysteresis to decrease as the molar ratio increases from 7.4 to 8. It appears evident from this example that a similar embodiment having a slightly higher abundance ratio (i.e. 8) would have a contact angle hysteresis to water in proximity to 2.90 C (i.e., less than 5.10 C). Furthermore, Hozumi encompasses a film formed from the same composition (i.e., TEOS with hexyltriethoxysilane, octyltriethoxysilane, or decyltriethoxysilane with an overlapping abundance/molar ratio) and having the same thickness as the present invention (see 0 C).
Alternatively, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in dynamic wettability/hysteresis involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II. Hozumi discloses that the dynamic wettability/hysteresis of the formed film can be adjusted by varying the amount of the metal alkoxide added to the organosilane thereby controlling the inter-organosilane distance which controls the mobility on the film surface of the organosilane functional groups which affects the dynamic wettability of the film [0007] [0016] [0020] [0035] [0042] [0112]. 
Regarding claim 14, the R unit of Hozumi’s metal alkoxide represented by formula (C) (see above) is an alkoxy group having 1 to 15 carbon atoms [0035]. Examples of the metal alkoxide include tetramethoxysilane (TMOS) and tetraethoxysilane (TEOS) (wherein the second hydrocarbon chain-containing group comprises a structure in which a part of methylene groups (-CH2-) in the chain structure are replaced by oxygen atoms) [0057] [Tables 1 and 5].
Alternatively, the second hydrocarbon chain-containing group in claim 14 is not required in claim 1 from which claim 14 depends. See formulas (1) and (2) in claim 1. 
Regarding claim 17, Hozumi’s embodiments in Tables 1 and 5 and the associated disclosures for these tables show that the transparent film can consist of the structure (A) and the structure (B) (The transparent film according to claim 1, wherein the transparent film consists of the structure (A) and the structure (B)) [0044-45] [0062-63] [Tables 1 and 5]. Examiner’s note: the embodiments in Table 5 of Hozumi use a combination of two organosilanes with a metal alkoxide. This still meets the limitation “wherein the transparent film consists of the structure (A) and the structure (B)” since both organosilanes fall within “the structure (A)”. If Applicant wishes for this claim to limit the transparent film to only one organosilane (structure (A)) and only one metal alkoxide (structure (B)), the Examiner recommends using the following language: “wherein the transparent film consists of a single embodiment of structure (A) and a single embodiment of structure (B)”. 

Response to Arguments
Applicant's arguments on pages 5-15, with regard to claims 1-2, 5, 9-10, 12, and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Hozumi et al (JP 2013213181A) (using USPGPUB 2016/0032146 as the English translation) in view of Teranishi et al (US Patent 6,511,753) have been fully considered but they are not persuasive.
Examiner’s response: Applicant is correct. The cited US Hozumi reference is no longer relied on as an English translation. See above.
Applicant points out that Hozumi JP ’181 discloses embodiments using TMOS, not TEOS as in Hozumi US ‘146. Applicant points to embodiments in Table 1 of Hozumi using decyltriethoxysilane as the organosilane and TMOS as the metal alkoxide and having a molar ratio of 8. Applicant notes that the water contact angle hysteresis for this embodiment is 9.3 degrees which is higher than the claimed 5.1 degrees or less and higher than the 2.9 degrees for Example 8 of Hozumi in Table 5. Applicant concludes that this provides evidence that a slightly higher abundance ratio for Example 8 of Hozumi would result in a hysteresis close to 2.9 degrees.
Examiner’s response: The comparison between the aforementioned example in Table 1 of Hozumi and Example 8 in Table 5 of Hozumi cannot be used to provide a direct correlation between molar ratio and hysteresis as it appears Applicant contends. This is because the embodiments in Table 1 of Hozumi use only one organosilane in the mixture whereas Example 8 of Hozumi in Table 5 uses a combination of two organosilanes in the mixture. However, the hysteresis decreases from 10.7 to 9.3 degrees when the molar ratio increases from 7 to 8 using only decyltriethoxysilane and TMOS [0045] [Table 1]. Therefore, contrary to Applicant’s contention, a PHOSITA would expect the hysteresis to decrease as the molar ratio increases from 7.4 to 8 for Example 8 of Hozumi. Furthermore, since Table 1 of Hozumi JP ‘181 discloses mixtures using TMOS, not TEOS, and Hozumi discloses that TEOS can be used as the metal alkoxide [0028], the cited prior art encompasses the same compositions, molar ratios, and 
Applicant argues on page 1 that Hozumi’s embodiments in Table 1 having a molar ratio between 8 and 60 inclusive are considered to have a thickness in excess of 1000 nm based on the data provided in Table 7 of Hozumi showing the relationship between molar ratio and thickness.
Examiner’s response: First, a PHOSITA cannot determine based on molar ratio alone the thickness of Hozumi’s embodiments in Table 1. Molar ratio is one factor affecting the thickness of the formed film. Another factor is the solids content of the deposited solution. See paragraphs [0016] [0024] [0030] [0041] of Hozumi JP ‘181. Second, Hozumi’s disclosure is not limited to the embodiments of Table 1. Hozumi discloses that the thickness of the film can be controlled between 10 nm and 10,000 nm [id] and Teranishi provides motivation to use a film thickness of 5-50 nm (see above).
Applicant argues on page 14 that Teranishi’s composition differs from that of the present invention and therefore the relationship between the film thickness and the pencil hardness is different. Applicant concludes that the claimed abundance ratio, thickness, and properties are not obvious over the cited prior art even when Hozumi is combined with Teranishi.
Examiner’s response: If Applicant’s argument pertains to the inherency-based rejection for hardness, the comparison to be made is between Hozumi JP ‘181’s composition having a thickness of 5 to 50 nm and an overlapping molar ratio, not between Teranishi’s composition and the present invention’s composition. This is due to the combination of Hozumi with Teranishi which applies Teranishi’s thickness to Hozumi’s film. If Applicant’s argument pertains to a lack of motivation or reason to apply Teranishi’s thickness to Hozumi’s film, this is unpersuasive since Hozumi and Teranishi’s laminates are both water repellent films formed on similar substrates and comprising a metal alkoxide and a silane compound. See the rejection above. In other words, the application and composition of the laminates are sufficiently similar to provide a PHOSITA motivation and reason to apply Teranishi’s thickness to Hozumi’s film. Furthermore, Hozumi alone discloses a thickness range overlapping the claimed range [0016] [0024] [0030] [0041].
Examiner’s note: The Examiner recommends providing more data to support an argument of criticality for the claimed abundance ratio range in order to advance prosecution. However, such data would need to provide sufficient data points both within and outside of the claimed range to extend the probative value thereof. According to MPEP 716.02(d), II, “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” Furthermore, the data must also show that the criticality of the claimed abundance ratio applies to all structures encompassed by claimed structure (A) and structure (B) in order for the results to be commensurate in scope with the claim. According to MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)”, “The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979)”. Alternatively, Applicant may consider narrowing the scope of claim 1 to be commensurate in scope with the data.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781